This is a review by certiorari of the proceedings of the town board of the town of Norfolk, St. Lawrence county, for the establishment of a water district in such town pursuant to article 12 of the Town Law. On April 18, 1935, the town board of the town of Norfolk made an order establishing a water district in such town. Petitioner, dissatisfied with that determination, contends that there were not sufficient signatures to the petition to warrant the determination and that the map annexed to such petition is defective and insufficient. Determination confirmed, without costs. Hill, P. J., Bliss and Heffernan, JJ., concur; McNamee and Crapser, JJ., dissent and vote to annul.